Citation Nr: 0514553	
Decision Date: 05/27/05    Archive Date: 06/08/05	

DOCKET NO.  03-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska, that denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
issue on appeal has been obtained, and VA has satisfied the 
duties to notify the veteran of the laws and regulations 
applicable to his claim and the evidence necessary to 
substantiate the claims.

2.  Service connection for hearing loss was denied by rating 
decision dated in November 1993 and new and material evidence 
has not been received sufficient to reopen the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1993 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1103 
(2004).

2.  Since the November 1993 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156, 20.1100, 20.1103 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative seek entitlement to 
service connection for bilateral hearing loss.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant because of the information and 
evidence necessary to substantiate claims for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate a claim, of what evidence he is responsible for 
obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO provided notice regarding what the 
evidence had to show to establish the benefits sought in the 
communication dated in December 2002.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant of the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in the 
claimant's position that pertains to the claim, or something 
to the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new "fourth 
element" notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

A review of the record shows compliance with Pelegrini.  The 
veteran and his representative were provided with the January 
2003 rating decision, and a June 2003 statement of the case 
with regard to bilateral hearing loss.  These documents 
provided the veteran and his representative with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  These documents 
served to further inform the veteran and the representative 
as to what evidence was needed to substantiate the claims.  
By way of these documents, he was specifically informed of 
the evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Also, during the pendency of the appeal, VA provided the 
veteran with examinations.  There is no indication of any 
outstanding records that are not in the claims folder.  
Therefore, the Board finds that there is no prejudice to the 
veteran with proceeding with a decision at this time.

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
these concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1002 (harmless error).

Pertinent Laws and Regulations with Regard to Service 
Connection.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the types, places, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a); see Wolfe v. Derwinski, 2 Vet. App. 16, 18 
(1991).

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If an injury or disease was alleged to have been incurred in 
or aggravated by combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence that is consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an inservice incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 570 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "Section 1154(b) provides 
that a factual basis upon which a determination can be made, 
that a particular injury was incurred...in service, but not a 
basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 
(1997).

With regard to finality, in general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence has been presented and secured with 
respect to a claim.  A rating decision becomes final when a 
claimant does not file a notice of disagreement within one 
year after a decision is issued.  38 U.S.C.A. § 7105.

A final decision of a claim that has been denied shall be 
reopened if new and material evidence with respect to the 
claim is presented or secured.  38 U.S.C.A. § 5108.  If the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  There must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis (not only since the time that 
the claim was disallowed on the merits.)  Evans v. Brown, 9 
Vet. App. 273 (1996).  The Board notes that there has been a 
regulatory change with respect to the new and material 
evidence that applies to all claims filed on or after August 
29, 2001.  The revision states as follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously provided 
to agency decisionmakers.  Material 
evidence means existing evidence that, by 
itself, or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 
3.156(a).

In Hodge v. West, 155, F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented and secured with respect to a claim 
that has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in the development of 
a claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the claim on the basis of all of the evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has 
been satisfied.

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins 12 Vet. App. at 218.  After reviewing the 
record, and for the reasons expressed below, the Board is of 
the opinion that the veteran has not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for bilateral hearing loss.

The record before the RO at the time of its 1993 decision 
with regard to hearing loss included the service medical 
records that were negative for complaint or abnormality with 
regard to the veteran's hearing.  The record also included 
the report of a VA compensation examination accorded the 
veteran in February 1970, shortly after discharge from 
service, at which time clinical examination of the ears 
showed "no abnormality."  No hearing loss was noted.

Also for consideration by the RO in 1993 was the report of a 
VA examination of the veteran in September 1993 that was 
primarily with regard to Agent Orange exposure.  No reference 
whatsoever was made to any hearing difficulties the veteran 
might have been experiencing.

The evidence submitted in connection with the current 
reopened claim includes statements by the veteran and his 
representative.  With regard to their comments as to the 
etiology of the veteran's current hearing difficulties, it is 
well established that lay statements cannot be used to 
establish a nexus between any current disability and service.  
The Court has held that, when the determinative question is 
one of medical causation or diagnosis, only those specialized 
in medical knowledge, training, or expertise, are competent 
to opine on the medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The statements by 
the veteran and his representative are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court specifically stated "lay assertions of 
medical causation cannot be sufficient to reopen a claim 
under 38 U.S.C.A. § 5108."  The statements by the veteran and 
his representative are therefore not material.

The additional evidence includes medical evidence that is not 
supportive of the veteran's claim of a nexus between current 
hearing loss and service.  The veteran was accorded an 
audiologic exam by VA in December 2002.  The claims folder 
was reviewed by the examiner.  She stated the veteran had 
mild to severe high frequency hearing loss and subjective 
tinnitus.  She noted that since the evaluation performed on 
separation from service showed hearing to be within normal 
limits, it was "not likely" that the veteran's current 
hearing loss was precipitated by military noise exposure.

A VA audiologist reviewed the claims folder in May 2003.  He 
indicated the slight shift in pure tone thresholds from 
induction to separation in service was not significant.  The 
audiologist added that the preponderance of the data did not 
support ratable hearing loss from service.  He concluded "it 
is not as least as likely as not" that the current hearing 
loss was related to noise exposure in service years earlier.  
There is no medical evidence to the contrary.  Thus, the 
claim for entitlement to service connection for bilateral 
hearing loss is not reopened.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is not reopened.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


